Title: From John Adams to William Tudor, Sr., 14 July 1818
From: Adams, John
To: Tudor, William, Sr.



Judge Tudor
Quincy July 14 1818

Mr. Otis, to Show the Spirit of the Acts of Trade, those I have already quoted as well as those I Shall hereafter quote And as the best Commentaries upon them; produced a Number of Authors upon Trade, and read Passages from them, which I Shall recite, without pretending to remember the Order in which he read them.
Sir Josiah Child “A new discourse of Trade” Let me recommend this Old Book to the Perusal of my inquisitive Fellow Citizens. A discerning Mind will find Usefull Observations, on the Interest of Money the Price of Labour &c. &c. &c. I would quote them all if I had time. But I will Select One. In Page 15 of his Preface, he Says “I understand not the World So little, as not to know, that he that will faithfully Serve his Country must be content to pass thro’ good report and evil report.” I cannot agree to that Word “Content.” I would Substitute, instead of it the Words “as patient as he can.” Sir Josiah adds “Neither regard I, which I meet with.” This is too Caverlierly Spoken. It is not Sound Philosophy. Sir Josiah proceeds “Truth I am Sure at last will prevail vindicate itself, and be found by my Countrymen.” Amen! So be it! I wish I could believe it.
But it is high time for me to return from this ramble to Mr Otis’s quotations from Sir Josiah Child, whose Chapter four Page 105 is “Concerning the Act of Navigation.” Probably this Knight was one of the Most active and able inflamers of the national Pride in their Navy and their Commerce, and one of the principal promoters of that Enthusiasm for the Act of Navigation which has prevailed to this day. For this Work was written, about the year 1677, near the Period when the Court of Charles 2d began to urge and insist on the Strict Execution of the Act of Navigation. Such pride in that Statute did not become Charles, his Court or his Nation of Royalists and Loyalists att that time. For Shall I blush, or Shall I boast, when I remember that this Act was not the Invention of a Briton but of an American. George Downing a Native of New England, educated at Harvard Colledge whose Name Office and Title appear in their Catalogue, went to England in the time of Lord Clarendon’s civil Wars and became Such a Favourite of Cromwell And the ruling Powers, that he was Sent Ambassador to Holland He was not only not received but ill treated, which he resented on his return to England, by proposing an Act of Navigation which was adopted and has ruined Holland, and would have ruined America, if She had not resisted.
To borrow the language of the great Dr. Johnson, This “Dog” Downing must have had a head and Brains or in other Words Genius and Address: but if We may believe History he was a Scoundrel. To ingratiate himself with Charles the Second he probably not only pleaded his Merit in inventing the Navigation Act, but he betrayed to the Block Some of his old Republican and Revolutionary Friends.
George Downing! Far from boasting of thee as my Countryman; or of thy Statute as an american Invention if it were lawful to wish for any thing past that has not happened, I Should wish that thou hadst been hanged drawn and quartered, instead of Hugh Peters And Sir Henry Vane. But No! This is too cruel for my Nature! I rather wish that you had been obliged to fly with thy prefect and repent among the Rocks, and Caves of the Mountains in New england.
But where is Downings Statute? British Policy has Suppressed all the Laws of England from 1648 to 1660. The Statute Book contains not one Line. Such are Records and Such is History!
The Nation it Seems was not Unanimous in its approbation of this Statute. The great Knight himself inform Us page 105 “that Some wise and honest Gentlemen and Merchants doubted whether the Inconveniences, it hath brought with it be not greater than the Conveniences.” This Chapter was therefore written to answer all Objections; and vindicate and Justify Downings Statute.
Mr Otis cast an Eye over this Chapter and Adverted to Such Observations in it as tended to Show the Spirit of the Writer and of the Statute; which might be Summed up in this comprehensive Machiavelian Principle, That Earth Air and Seas, All Colonies and all Nations were to be made Subservient to the Grouth Grandeur and Power of the British  Navy.
And thus, truely it happened. The two great Knights Sir George Downing and Sir Josiah Child must be acknowledged to have been great Politicians!
Mr Otis proceeded to Chapter 10. of this Work, page 166. “Concerning Plantations.” And he paused at the 6th. Proposition in page 167. “That all Colonies or Plantations, do endamage their Mother Country Kingdoms, whereof the Trades of Such Plantations are not confined by Severe Laws, and good executions of those Laws, to the Mother Kingdom.”
Mr Otis then proceeded to Seize the Key to the whole Riddle, in Page 168 Proposition Eleventh “That New England is the most prejudicial Plantation to the Kingdom of England.” Sir G. Downing, no doubt Said the Same to Charles the Second.
Otis proceeded to page 170 near the bottom “We must consider what kind of people they were and are that have and do transport themselves to our Foreign Plantations” New England as every one knows, was originally inhabited, and hath Since been Successively replenished by a Sort of People called Puritans, who could not conform to the Ecclesiastical Laws of England; but being wearied with Church Censures and Persecutions were forced to quit their Fathers Land, to find out New Habitations as many of them did in Germany and Holland, as well as at New England And had there not been a New England found for Some of them Germany and Holland probably had received the rest: but old England to be Sure would have lost them all.”
“Virginia and Barbadoes were first peopled by a Sort of to loose migrant people, vicious, and destitute of means to live at home (being either unfit for labour, or such as could find none to employ themselves about, or had so misbehaved themselves by whoring thieving, or other debauchery, that none would set them on work) which Merchants, and Masters of Ships by their Agents (or spirits as they were called,) gathered up about the Streets of London, and other places, cloathed and transported, to be employed upon plantations; and these I say were such as, had there been no English foreign plantation in the world, could probably never have lived at home, to do service for their Country, but must have come to be hanged, or starved, or died untimely of some of those miserable diseases that proceed from want, and vice; or else have sold themselves for Soldiers to be knocked on the head, or starved in the quarrels of our neighbours, as many thousands of brave Englishmen were in the Low Countries, as also in the wars of Germany, France & Sweden &c; or else, if they could by begging or otherwise, arrive to the stock of 2 s. 6 d. to waft them over to Holland, become servants to the Dutch, who refuse none.”
“But the principal grouth and increase of the aforesaid Plantations of Virginia and Barbadoes, happened in or immediately after, our late civil Wars, when the worsted party by the fate of War, being deprived of their Estates, and having, Some of them never been bred to labour, and others of them made unfit for it by the lazy habit of a Soldiers life, there wanting means to maintain them all abroad with his Majesty, many of them betook themselves to the aforesaid plantations; and great numbers of Scotch Soldiers of his Majesty’s Army, after Worcester, a Short Fight, were by then prevailing Powers voluntarily Sent thither.”
“Another great Swarm or Accession of new Inhabitants to the aforesaid Plantations, as also to New England, Jamaica, and all other his Majesty’s Plantations in the West Indies, ensued upon his Majesty’s Restoration, when the former prevailing Party, being by a divine hand of Providence brought under, the Army disbanded many Officers displaced and all the new purchasers of publick Titles dispossessed of their pretended lands, Estates &c many became impoverished and destitute of Employment; and therefore Such as could find no Way of living at home, and Some who feared the re-establishment of the Ecclesiastical Laws under which they could not live were forced to transport themselves, or sell themselves for a few Years to be transported by Others, to the foreign English Plantations. The constant Supply that the said Plantations have Since had, hath been Such vagrant loose People, as I have before mentioned, picked Up, especially about the Streets of London and Westminster, and Malefactors condemned for Crimes for which by the Law they deserved to die; and Some of those People called Quakers, banished for meeting on pretense of Religious Worship.”
“Now, if from the premises it be duely considered, what kind of Persons those have been, by whom our Plantations have at all times been replenished, I suppose it will appear, that Such they have been, and under such Circumstances that if his Majesty had had no foreign Plantations, to which they might have resorted, England however must have lost them.”
Any Man who will consider with Attention these Passages from Sir Josiah Child may conjecture what his Mr. Otis’s Observations upon them were. As I cannot pretend to remember them verbatim and with precision I can only Say that they Struck me very forcibly. They were Short, rapid; He had not time to be long: but Tacitus himself could not express more in fewer Words. My only fear is that I cannot do him Justice.
In the first place there is a great deal of true History in this Passage which manifestly proves that the Emigrants to America in general were not only as good as the People in general whom they left in England, but much better, more couragious more enterprising more temperate more discrete and more industrious frugal and conscientious: I mean the Royalists as well as the Republicans.
In the Second place, there is a great deal of uncandid, ungenerous Misrepresentation and Scurrilous Exageration, in this Passage of the Great Knight, which prove him to have been a fit Tool of Charles the Second and a Suitable Companion Associate and Friend of the great Knight, Sir Gorge Downing, the Second Schollar in Harvard Colledge Catalogue.
But I will leave you, Mr Tudor to make your own Observations and Reflections upon these Pages of Sir Josiah Child.
Mr Otis read them with great Reluctance: but he felt it his duty to read them, in order to Show the Spirit of the Author and the Spirit of Sir George Downings Navigation Act.
But my Friend, I am weary, I have not done with Mr Otis or Sir Josiah Child. I must postpone, to another Letter from your friend
John Adams